DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14, and 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menchik et al. [Menchik] (US PGPub 2017/0173886).

As to claim 1
Menchik discloses a method of forming an electronic device, comprising: 
rotating a semiconductor wafer (objects; see paragraph 0108, line 3/substrate; see paragraph 0263, line 6) relative to a plurality of additive sources (plurality of separated nozzles; see paragraph 0102, lines 6-7), the semiconductor wafer having an axis of rotation (vertical axis 14, see Figs. 1B-D and Figs. 4A-B), each additive source configured to produce an amount of an additive material (building material; see paragraph 0102, line 10) on the semiconductor wafer in response to a corresponding actuation signal (activation pulse; see paragraph 0102, line 10) (see paragraph 0102, lines 9-11); and 
directing towards each additive source the corresponding actuation signal, thereby forming on the semiconductor wafer an additive material layer that defines a feature of the electronic device, wherein each corresponding actuation signal includes a plurality of formation actuation signals each present at an integer increment of a period corresponding to an actuation frequency having a maximum that is proportional to a distance of the corresponding additive source from the center of rotation (see paragraph 0152, lines 1-8 and paragraph 0158, lines 1-10; the further away from the axis the higher the dispensing rate).  

As to claim 2
Menchik discloses the method of claim 1, wherein the amount is a predetermined uniform quantum of the additive material (see paragraph 0152, lines 5-8).  

As to claim 3
Menchik discloses the method of claim 2, wherein members of a proper subset of the formation actuation signals are spaced apart by a plurality of periods (see paragraph 0168, lines 3-6).  

As to claim 4
Menchik discloses the method of claim 1, wherein a printing zone encompasses outputs of the plurality of additive sources, and the additive sources are evenly spaced apart from each other within the printing zone (see Fig. 9A; nozzles 104 are evenly spaced).  

As to claim 5
Menchik discloses the method of claim 1, wherein the additive sources comprise drop-on-demand nozzles (see paragraph 0102, lines 9-11).  

As to claim 6
Menchik discloses the method of claim 1, wherein the additive sources comprise photonic emitters (see paragraph 0188, lines 7-10). 
 
As to claim 7
Menchik discloses the method of claim 1, further comprising distributing an additive material precursor onto a surface (tray 12, see Fig. 1A) of the semiconductor wafer, wherein the additive material precursor is converted to the additive material by the additive sources (see paragraph 0108, lines 1-14).  

As to claim 8
Menchik discloses the method of claim 7, wherein the distributing includes dispensing the additive material precursor onto a roller (roller 32, see Figs. 1A-D), and 
transferring the additive material precursor from the roller to the semiconductor wafer surface (see paragraph 0191, lines 2-9).  

As to claim 9
Menchik discloses the method of claim 1, wherein each additive source dispenses a fluid (see paragraph 0155, lines 4-9 and paragraph 0249, lines 12-16).  

As to claim 10
Menchik discloses the method of claim 9, wherein the fluid comprises a liquid binding agent (see paragraph 0155, lines 4-9 and paragraph 0249, lines 12-16). 
 
As to claim 11
Menchik discloses a method of forming an electronic device, comprising: 
locating semiconductor wafer (objects; see paragraph 0108, line 3/substrate; see paragraph 0263, line 6) adjacent additive sources (plurality of separated nozzles; see paragraph 0102, lines 6-7) distributed across a printing zone (working area; see paragraph 0108, line 2/working area 26, see Fig. 1A), the printing zone having a first end located adjacent a center of the wafer, and having a second end located opposite from the first end (see Fig. 1A); 
rotating the semiconductor wafer with respect to the additive sources, wherein the semiconductor wafer has a center of rotation (vertical axis 14, see Figs. 1B-D and Figs. 4A-B) (see Fig. 1A); and 
operating each additive source at integer multiples of an incremental period corresponding an actuation frequency (dispensing rate) having a maximum that is proportional to a distance of the additive source from the center of rotation to form an additive material in a layer of the electronic device on the wafer, the layer of the additive material being located within a patterned layer, the second end of the printing zone extending to a perimeter of the patterned layer (see paragraph 0152, lines 1-8 and paragraph 0158, lines 1-10; the further away from the axis the higher the dispensing rate). 
 
As to claim 14
Menchik discloses the method of claim 11, wherein the additive material comprises silicon dioxide, silicon nitride, a metal, a polymer, or polycrystalline silicon (see paragraph 0271, lines 1-3).  
  
As to claim 22
Menchik discloses the method of claim 11, wherein a printing zone encompasses outputs of the additive sources, and the additive sources are evenly spaced apart from each other within the printing zone (see Fig. 9A; nozzles 104 are evenly spaced).  

As to claim 23
Menchik discloses the method of claim 11, wherein the additive sources comprise drop-on-demand nozzles (see paragraph 0102, lines 9-11).  

As to claim 24
Menchik discloses the method of claim 11, wherein the additive sources comprise photonic emitters (see paragraph 0188, lines 7-10).  

As to claim 25
Menchik discloses the method of claim 11, further comprising distributing an additive material precursor onto a surface (tray 12, see Fig. 1A) of the semiconductor wafer, wherein the additive material precursor is converted to the additive material by the additive sources (see paragraph 0108, lines 1-14).  

As to claim 26
Menchik discloses the method of claim 25, wherein the distributing includes dispensing the additive material precursor onto a roller (roller 32, see Figs. 1A-D), and 
transferring the additive material precursor from the roller to the semiconductor wafer surface (see paragraph 0191, lines 2-9).


Allowable Subject Matter
Claims 12, 13, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to specifically disclose the method wherein: 
operating each additive source includes providing actuation signals at the actuation frequency to the additive source, the actuation signals including formation actuation signals, wherein the additive source forms a predetermined uniform amount of the additive material on the wafer for each formation actuation signal provided to the additive source; and 
the actuation signals include null actuation signals, wherein the additive source omits formation of the additive material on the wafer for each null actuation signal provided to the additive source. 
Further, prior art fails to specifically disclose the method wherein: 
rotating the wafer with respect to the first additive sources and second additive sources distributed across a second printing zone, the second printing zone having a first end located at the center of the wafer, and having a second end, the second end of the second printing zone being located opposite from the first end of the second printing zone; and 
operating each second additive source at a second actuation frequency having a maximum that is proportional to a distance of the second additive source from the center of rotation to form a second additive material in a second layer of the electronic device on the wafer concurrently with forming the first layer, the second layer of the second additive material being located within a second patterned layer, the second end of the second printing zone extending to a perimeter of the second patterned layer.  
	Accordingly, claim 12 and claim 13 are allowable over the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115